While the state's evidence on the suppression issue is not overwhelming and perhaps could have been bolstered by calling additional witnesses, I agree that this weakness is not fatal. The state only needs to establish foundational matters by a preponderance of the evidence. See Bourjailyv. United States (1987), 483 U.S. 171 at 175. Moreover, circumstantial evidence has the same weight as direct evidence. State v. Jenks (1991),61 Ohio St.3d 259, paragraph one of syllabus.
If as the appellant indicated, she was worried about her passenger, it is reasonable to infer that she called 911 soon after the accident occurred. Based upon the time that the state has documented, appellant would have had to have waited more than 53 minutes to call before the test would have been outside the two hour limit. We may reasonably infer that she didn't wait that long. Thus, I concur in judgment and opinion.